Citation Nr: 1812034	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with anxiety disorder not otherwise specified (herein PTSD) in excess of 30 percent prior to July 28, 2014 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 28, 2014.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD and/or as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney at Law




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's representative submitted a Letter Brief in December 2017 and expressed "confusion related to procedural history and claims at issue," primarily related to the PTSD and TDIU claims.  As such, the Board will explain the relevant procedural history.

A June 2009 rating decision granted entitlement to service connection for anxiety disorder and assigned a 30 percent disability rating, effective January 31, 2008 (noted to be the date of claim).  The Veteran appealed the assigned disability rating.  In July 2014, the Board remanded the claim for entitlement to a disability rating in excess of 30 percent for anxiety disorder.  The Board also found that the issue of entitlement to a TDIU was part and parcel of the ongoing appeal for an increased disability rating, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim.

Subsequently, a July 12, 2017 rating decision granted a 70 percent disability rating for anxiety disorder effective July 28, 2014, which was noted to be the date of a Disability Benefits Questionnaire (DBQ) completed by Dr. C.C.  The rating decision also stated that PTSD was evaluated with anxiety disorder.  The rating decision also granted entitlement to a TDIU effective July 28, 2014, which was noted to be the date entitlement arose.  A Supplemental Statement of the Case (SSOC) was also dated July 12, 2017.  The issues listed on appeal were "[e]ntitlement to an evaluation greater than 30 percent [PTSD] with anxiety disorder not otherwise specified prior to July 28, 2014" and "[e]ntitlement to a [TDIU] prior to July 28, 2014."  

As noted, the Veteran's representative expressed some confusion as to the procedural history of the claims on appeal.  In review of the above, the Agency of Original Jurisdiction (AOJ) has granted a 70 percent disability rating for PTSD effective July 28, 2014 and a TDIU effective July 28, 2014.  The AOJ has continued the Veteran's appeal as to still further increased ratings and as to whether a TDIU is warranted prior to the current effective date.  Based on the outlined procedural history, the Board has characterized the issues as noted on the cover page above.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I.  PTSD Increased Rating

Upon review of the evidence of record, the Board finds that adequately identified federal records are outstanding that likely will be relevant to the increased rating claim on appeal and that remand is therefore required to attempt to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2017).

First, VA treatment records of record appear to be complete from July 2011 to July 2017.  Records prior to July 2011, however, appear to be incomplete.  In this regard, an April 2011 VA psychiatry consult note referenced that the Veteran was "seen by outpatient psychiatrist Dr. R[.] for the past 2 years and psychologist Dr. [L.] for 3 1/2 years."  This indicates treatment from Dr. R. dating to approximately April 2009 and treatment from Dr. L. dating to approximately November 2007.  Currently of record are some records from Dr. L. dated in 2010, though it is unclear if such records are complete.  For example, an October 2010 note referenced following up in two weeks, but the next record of record is dated in February 2011.  Also, there appear to be no treatment records from Dr. L. of record dated in 2009 and records in 2008 are limited to two notes dated in June 2008 (which noted for the Veteran to return to clinic in July 2008) and January 2008 (dated prior to the January 31, 2008 appeal period and which noted for the Veteran to return to the clinic in February 2008).  Records from Dr. R. do not appear to be currently of record dated prior to April 2011.  As such, all VA treatment records dated from prior to July 2011 must be obtained, as well as updated records from July 2017.

Second, while some Vet Center treatment records are of record, other records appear to be outstanding.  Of record are Vet Center records dated from April 2013 to July 2017 from the Ocala Vet Center from Readjustment Counselor B.B.  The Ocala Vet Center records, however, referenced the Veteran as transferring from the Gainesville Vet Center.  Also, a March 2013 letter from B.B. referenced the Veteran as presenting to the Vet Center in May 2011.  VA treatment records also referenced a Vet Center provider of J.R.  As such, it appears that outstanding Vet Center treatment records exist from the Gainesville Vet Center dating from approximately May 2011 to April 2013.  On remand, appropriate attempt to obtain these outstanding records must be undertaken, to include requesting a release from the Veteran for such records.

II.  Entitlement to a TDIU

Initially, the outstanding records referenced in the PTSD section are also potentially relevant to the Veteran's TDIU claim.  

The Board also notes that a schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are of a certain combined disability rating.  See 38 C.F.R. § 4.16(a) (2017).   The current evidence is unclear as to when the Veteran ceased to follow a substantially gainful occupation.  In this regard, an October 2014 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) listed the Veteran as working from November 2007 to November 2013 for Parker Truck and Tire.  The Veteran noted that he last worked full time in 2009 and that he became too disabled to work in 2013.  The Veteran appeared to state that he worked at least 40 hours per week in 2009 and then was part time after that.  The Veteran noted earning $3525.00 as his highest gross earnings per month, which was noted to be in October 2009.   In addition, an August 2015 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) completed by Parker Truck and Tire noted that the Veteran was employed part time from January 2008 to November 2014.  It was noted that the Veteran earned $740.70 during the 12 months preceding his last date of employment (which would be from approximately November 2013 to November 2014 based on the information contained on this form).  Also of record is a March 2016 Vocational Assessment completed by A.J.  It was noted that the Veteran "last worked for [Parker Truck and Tire] in 2009 at a substantial gainful level."  No specific date in 2009 was noted.  An opinion was provided that "[i]n my professional opinion, it is more likely than not that [the Veteran] is completely disabled from the workforce as a result of his service-connected disabilities" and that "[h]is subsequent limitations have resulted in an inability to attend to basic work requirements and result in him being unable to maintain substantially gainful employment since 2009."  Again, no specific date in 2009 was noted.

Overall, it is currently unclear as to when the Veteran ceased to follow a substantially gainful occupation.  While on remand, the Veteran should be asked to clarify his part-time work history, to include as to the dates of employment and his earned annual income.  See 38 C.F.R. § 4.16(a) (2017) (stating that "[m]arginal employment shall not be considered substantially gainful employment" and that "[f]or purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person").

III.  Hypertension

The Veteran was previously afforded a VA examination related to this claim in April 2011.  In July 2014, the Board stated that this examination was "inadequate" and remanded this claim to obtain a new VA examination and opinions as to direct service connection and secondary service connection.  The requested VA examination was conducted in March 2017.  The provided opinion was negative as to secondary service connection.  The Board finds that the provided opinion and rationale, however, was based on an inaccurate factual premise and the Board therefore finds that remand is required for a new VA opinion, as outlined further in the remand directives below.  In this regard, the provided rationale stated that "[w]ithin medical treatment records between 2007 and 2016, none documents a direct relationship between the [V]eteran's hypertension and his a[n]xiety disorder."  Reference was made to the March 2016 Vocational Assessment discussed above as "[t]he only document that mentions an association between the [V]eteran's hypertension and anxiety/[PTSD]."  These statements are contradicted by the evidence of record, which included a February 2014 statement (which was prepared by the Veteran's representative and received in April 2014) that Dr. S.P. checked "yes" to the following statement:

Based upon your review of [the Veteran's] records, your clinical examinations and treatment of [the Veteran], and any information you have gathered from other sources, is it your opinion that [the Veteran's] service connected [PTSD] as likely as not (i.e. 50/50 or more) the cause or main contributor to the worsening of his Hypertension.

This document, contrary to the March 2017 VA opinion's rationale, did mention an association and/or a direct relationship between the Veteran's hypertension and his PTSD.  The Board also notes that a December 2013 letter from Readjustment Counselor B.B. stated that "[b]ehavioral health literature suggests that hyper vigilance and arousal is positively correlated to increase hypertension" and a January 2014 VA treatment note from Dr. S.P. stated that "PTSD can cause...increase blood pressure resulting in hyperten[s]ion."  For the reasons identified, the Board finds that a new opinion as to secondary service connection is required.

In addition, the March 2017 VA opinion contained a negative opinion as to direct service connection.  This opinion, however, did not address or consider the Veteran's presumed in-service exposure to herbicide agents based on his active service in the Republic of Vietnam.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017); Service Personnel Records.  While hypertension is not recognized as a presumptive condition due to herbicide agent exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014); see also 38 C.F.R. § 3.309 (2017).  As such, the Board finds that a new opinion as to direct service connection is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, which specifically includes all VA treatment records dated prior to July 2011 and from July 2017.

2.  Attempt to obtain any available Gainesville Vet Center records, to include requesting a release for such records from the Veteran.

3.  Contact the Veteran and ask him to clarify his part-time work history, to include as to the dates of employment and his earned annual income.

4.  Obtain a VA opinion with respect to the Veteran's hypertension claim.  If the medical professional determines that examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension had its onset during active service or is related to any in-service disease, event, or injury, to include presumed herbicide agent exposure.

The medical professional's attention is invited to the National Academy of Sciences report that has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).

The medical professional is informed that the mere fact that a VA presumption has not been established for a particular disorder at issue (i.e., hypertension) is not dispositive of the issue of nexus and consideration must still be given to the exposure.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by his service-connected mental health disability (PTSD with anxiety disorder).

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Veteran's hypertension has been aggravated (i.e., increased in severity) by his service-connected mental health disability (PTSD with anxiety disorder).

While review of the entire claims folder is required, attention is invited to the February 2014 statement that Dr. S.P. checked "yes" to (which was quoted in the body of the remand) that stated that "[the Veteran's] service connected [PTSD] as likely as not (i.e. 50/50 or more) the cause or main contributor to the worsening of his Hypertension."

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




